11th
Court of Appeals
                                                                  Eastland,
Texas
                                                                        Opinion
 
Alonzo Ricardo
Washington
Appellant
Vs.                   No.
11-02-00119-CR B
Appeal from Palo Pinto County
State of Texas
Appellee
 
Appellant
has filed in this court a motion to dismiss the appeal. Attached to the motion
is a copy of the trial court=s
order granting appellant=s
motion for new trial.  The motion is
granted.
The
appeal is dismissed.
 
PER CURIAM
 
May 30, 2002
Do not
publish.  See TEX.R.APP.P. 47.3(b).
Panel consists of: Arnot, C.J.,
and
Wright, J., and McCall, J.